United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2561
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                  Alfonso R. Hayden, also known as Cali Black

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: February 14, 2022
                             Filed: August 2, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Alfonso Hayden appeals his 72-month sentence, arguing for the first time that
the district court 1 erred by applying the career offender enhancement pursuant to
United States Sentencing Guidelines § 4B1.1(a) because his prior federal marijuana

      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
convictions do not qualify as controlled substance offenses under the Guidelines.
But in the time since Hayden’s appeal was submitted to this panel, he has completed
that sentence, and his appeal is therefore moot.

       Hayden pleaded guilty to two counts of distribution of heroin and fentanyl, in
violation of 21 U.S.C. § 841(a)(1), with a plea agreement providing that the
government would recommend a sentence of no more than 72 months. The
presentence investigation report (PSR) concluded that Hayden was subject to the
career offender enhancement, USSG § 4B1.1(a), resulting in an advisory range of
168 to 210 months of imprisonment, and the district court agreed. Hayden advocated
for a sentence of time served, while the government recommended 72 months. The
court sentenced Hayden to 72 months of imprisonment on each count to run
concurrently followed by three years of supervised release. On July 7, 2022, Hayden
completed his term of imprisonment and was released from federal custody. 2

      Before we can proceed to the merits of any appeal, we must satisfy ourselves
that we retain jurisdiction. United States v. Tuberville, 698 Fed. App’x 315, 315
(8th Cir. 2017) (per curiam) (unpublished). We do not have the “power to decide
questions that cannot affect the rights of litigants.” North Carolina v. Rice, 404 U.S.
244, 246 (1971). “When an inmate’s sentence has been discharged, he can only
maintain an appeal of that sentence if there is some ‘collateral consequence’ of the
incarceration,” which means a “concrete and continuing injury other than the now-
ended incarceration.” Tuberville, 698 Fed. App’x at 315–16 (quoting Spencer v.
Kemna, 523 U.S. 1, 7 (1998)).

      Here, Hayden challenges only his now-expired term of imprisonment, not his
underlying conviction or subsequent term of supervised release, and we find no other
possible collateral consequence. See United States v. Juvenile Male, 564 U.S. 932,
936 (2011) (explaining that when a defendant challenges only an expired sentence


      2
       See Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov
/inmateloc/ (last visited July 21, 2022).

                                         -2-
and not an underlying conviction there is no presumption of the existence of
collateral consequences). Under these circumstances, we can no longer grant the
relief sought, and there is no case or controversy for this court to resolve. The appeal
is dismissed as moot.
                         ______________________________




                                          -3-